DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " first pulses” in claim 1 and 2 is a relative phrase which renders the claim indefinite. The phrase " first pulses” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “first pulses” should be defined in the claim as the convention for labeling pulses emitted from the laser output section and entering the optical path determining section. The examiner has multiple interpretations of the claimed limitations. “first pulses” meaning a first subset of the whole set of pulses between the laser output section and the optical path determining section (e.g. the first 10 pulses) or does the applicant mean a first single pulse. The claim, in light of the specification, is unclear as to what is meant by “first pulses”. For the sake of compact prosecution, the term " first pulses” has been interpreted by the examiner to mean a first single pulse.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “changes the light beams to have their respective different wavelengths”  does not clearly limit light beams 1 and 2 as having different wavelengths or light beam 1 as having different wavelengths before and after the wavelength changing section., in claim 1. The phrase is indefinite because the specification does not clearly redefine the term.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US Patent Publication Number 2020/0310220 A1) in view of  Wang (CN Patent Number 107957276 B).
Sakurai teaches, as claimed in claim 1, a laser beam output apparatus comprising: a pulsed laser output section (10) that outputs a laser beam having a predetermined wavelength as first pulses (p1); an optical path determining section (12) that receives the first pulses and determines one or more among two or more optical paths  (Op1 and Op2) for each of the first pulses for output; a wavelength changing section (14) that receives light beams travelling, respectively, through the two or more optical paths and, when the power of the traveling light beams exceeds a threshold value, changes the light beams to have their respective different wavelengths for output (¶ 0051); and a multiplexer (16) that multiplexes outputs from the wavelength changing section, Sakurai fails to teach the optical path determining section is arranged to allow for change in the power ratio between a first power of the light beam traveling through one of two among the two or more optical paths and a second power of the light beam traveling through the other of the two optical paths. In a related art , Wang teaches a laser beam output apparatus wherein the optical path determining section is arranged to allow for change in the power ratio between a first power of the light beam traveling through one of two among the two or more optical paths and a second power of the light beam traveling through the other of the two optical paths (Page 3, para. 5).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the laser beam output apparatus, as taught by Sakurai, with the optical path determining section as taught by Wang, for the purpose of providing an output divided into two channels of continuous light with an optical power ratio of 90:10 (Page 3, .para. 5).
Sakurai teaches, as claimed in claim 2, laser beam output apparatus comprising:
a pulsed laser output section (10) that outputs a laser beam having a predetermined wavelength as first pulses; an optical path determining section (12) that receives the first pulses and determines one or more among two or more optical paths for each of the first pulses for output; a parallelizing section (P2a) that parallelizes the traveling direction of light beams traveling, respectively, through the two or more optical paths; a wavelength changing section (14) that receives outputs from the parallelizing section and, when the power of the outputs exceeds a threshold value, changes the outputs to have their respective different wavelengths for output(¶ 0051); a focusing section (P2b)that receives and focuses outputs from the wavelength changing section; and an optical fiber (18) that receives an output from the focusing section at a core end face, wherein the focusing section (P2b) is arranged to focus the outputs from the wavelength changing section on the core end face, Sakurai fails to teach the optical path determining section is arranged to allow for change in the power ratio between a first power of the light beam traveling through one of two among the two or more optical paths and a second power of the light beam traveling through the other of the two optical paths. In a related art, Wang teaches a laser beam output apparatus wherein the optical path determining section is arranged to allow for change in the power ratio between a first power of the light beam traveling through one of two among the two or more optical paths and a second power of the light beam traveling through the other of the two optical paths (Page 3, para. 5).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the laser beam output apparatus, as taught by Sakurai, with the optical path determining section as taught by Wang, for the purpose of providing an output divided into two channels of continuous light with an optical power ratio of 90:10 (Page 3, para. 5).
Sakurai teaches, as claimed in claim 9, wherein the wavelength changing section is a PPLN (14).
Sakurai teaches, as claimed in claim 10, wherein the wavelength changing section is an OPO or an OPG (¶ 0077).
Sakurai teaches, as claimed in claim 17, wherein the wavelength changing section is a PPLN (14).
Sakurai teaches, as claimed in claim 18, wherein the wavelength changing section is an OPO or an OPG (¶ 0077).



Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art teaches laser beam output apparatus comprising: a pulsed laser output section that outputs a laser beam having a predetermined wavelength as first pulses: an optical path determining section  that receives the first pulses prior art fails to simultaneously teach wherein the optical path determining section is arranged such that: the power of the light beam traveling through any one of the optical paths only exceeds the threshold value; when the first power exceeds the threshold value, the power ratio is allowed to have two or more levels; and
when the second power also exceeds the threshold value, the power ratio is allowed to have two or more levels, as claimed in claim 3 and 11; wherein the threshold value is defined for each of the optical paths., as claimed in claim 4 and 12; wherein the optical path determining section comprises a power ratio change signal providing section that provides a power ratio change signal for changing the power ratio, and the optical path determining section is an acousto-optical modulator., as claimed in claim 5 and 13; wherein the optical path determining section is an acousto-optical modulator, and the two optical paths are 0-order and 1-order optical paths of the acousto-optical modulator, as claimed claim 8 and 16; wherein the power ratio change signal providing section has: a carrier wave source that outputs a carrier wave; a mixer that mixes the carrier wave and a voltage-variable modulation signal to output a modulated signal; and an amplitude changer that changes the amplitude of the modulated signal to output the power ratio change signal, as claimed in claim 14;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
05 November 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872